DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/7/21 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 8-10, 18-19, 21-22, and 25-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 8-10, 18-19, 21-22, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "micro-channel" in claim 1 is a relative term which renders the claim indefinite.  The term "micro-channel" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is not clear what sizes would be considered “micro”.
Claims 1, 8-10, 18-19, 21-22, and 25-27 use the terms “freezing cylinder”, as well as “freezing cylinder vessel” in a haphazard manner. Claim 1 recites “a freezing cylinder that includes a freezing cylinder vessel”. However, the application and claims do not appear to follow this hierarchy. Claim 1 recites “micro-channels that are arranged to transfer heat with the freezing cylinder and the product”. Further, claims 21-22 further require a “thermal mastic” or “graphite gasket” between the freezing cylinder vessel and conductive heater. It is not clear how all of these requirements can be met by one configuration of the claimed apparatus. It is not clear whether the heat exchanger is between the cylinder and heater, or not. It is not clear what configuration of these elements is being claimed. Further, it is still not clear what the difference is between the “freezing cylinder” and the “freezing cylinder vessel”.
Figure 6 of the application illustrates the heat exchanger (#56) between the heater (#48) and the freezing cylinder (#50), with the entire assembly being designated the freezing cylinder vessel (#18). For examination purposes, it will be assumed that applicant is claiming the illustrated configuration.
Claim 1 recites “a recirculation line that extends from the freezing cylinder from the freezing cylinder to the pump”. However, Figure 3 of the application clearly designated the recirculation line as #24, the freezing cylinder as #18, and the pump as #40. It is not clear what configuration is being claimed.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 10, 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [US 2016/0113305A1] in view of Reich et al [Pat. No. 9,326,531], Cocchi et al [US 2012/0251697A1], Duke et al [Pat. No. 2,981,075], D’Agostino [US 2015/0335042A1], and Togashi et al [Pat. No. 4,703,628].
Cocchi et al [‘305] teach an ice cream machine and method comprising a product storage portion holding a first volume of product (Figure 1, #19), a freezing portion/vessel/cylinder connected to the product storage portion (Figure 1, #2, 5), a dispensing portion connected to the freezing cylinder (Figure 1, #13), heating/cooling means in the form of a heat exchanger surrounding the freezing portion (Figure 1, #3-4), a product delivery line and pump connecting the product storage portion and freezing cylinder (Figure 1, #15, 10, 20), a recirculation line (Figure 1, #12), a valve in the recirculation line (Figure 2, #23), a heat treatment circuit including the freezing cylinder, product delivery line, pump and recirculation line (Figure 1, #2, 10, 15, 12).
Cocchi et al [‘305] does not explicitly recite a microchannel heat exchanger and a conductive heater connected to a voltage source via an electrical lead (claim 1); as well as a fitment with a self-closing seal, a probe, and a check valve (claim 1), connecting the probe to the recirculation line (claim 1), and a port to receive the probe (claim 25).
Reich et al teach an ice cream system comprising a freezing cylinder (Figure 1, #102) surrounded by a microchannel heat exchanger (Figure 2A-B, #201-202, 221; column 8, line 68; column 5, line 26-30), and the use of either hot or cold heat transfer medium (column 6, line 24-26).
Togashi et al teach an apparatus for preparing frozen products comprising a freezing cylinder (Figure 4, #5), a heat exchanger surrounding the freezing cylinder (Figure 4, #31), a conductive heater contacting the heat exchanger (Figure 4, #101), a voltage source with electrical leads to the conductive heater (Figure 12, #101), and the conductive heater and heat exchanger providing a heat sterilization cycle for the ice cream in the cylinder (column 18, lines 25-30).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed microchannel heat exchanger and conductive heater features into the invention of Cocchi et al [‘305], in view of Reich et al and Togashi et al, since all are directed to ice cream systems, since Cocchi et al [‘305] already included a freezing cylinder surrounded by a heat exchanger providing both heating and cooling (Figure 1, #2-4) but simply did not describe what the heat source was, since ice cream sterilization and freezing systems commonly used a heat exchanger surrounded by a conductive heater (Figure 3, #5, 31, 101) as shown by Togashi et al, since ice cream systems also commonly used a microchannel heat exchanger to cool and/or heat the cylinder (Figure 1-2B, #102, 201-202, 221) as shown by Reich et al, since Reich et al also taught that microchannel heat exchangers provided higher efficiency (column 5, line 27-37), and since using the a microchannel heat exchanger in combination with a conductive heater would have provided improved heating and cooling performance in the invention of Cocchi et al [‘305].
Cocchi et al (‘697) teach an ice cream system comprising a product storage portion in the form of a bag-in-box with a fitment (Figure 1, #8-9), a freezing portion (Figure 1, #4), a dispensing portion (Figure 1, #6), a product delivery line (Figure 1, #10b-c), and a probe capable of being disconnected from the fitment of the product storage portion (Figure 1, #10a, 12). 
Duke et al teach a method and apparatus for manufacturing ice cream comprising a freezer and dispenser (Figure 1, #5), a pump (Figure 1, #6), a product storage portion (Figure 3, #9-10), a product delivery line which enters the product storage portion at a fitment (Figure 1-3, #9, 12-15), and a one-way valve to prevent backflow into the product storage portion (Figure 1-3, #14, 28; column 3, line 17).
D’Agostino teaches a method and apparatus for dispensing frozen confections comprising a product storage portion as a “bag-in-bottle” (Figure 1, #3; paragraph 0024) and the bag sealed by a self-closing valve of resilient material (paragraph 0026).
It would have been obvious to one of ordinary skill in the art to incorporate the claimed removable probe into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697), since both are directed to ice cream dispensing systems, since Cocchi et al (‘305) already included a product storage portion capable of being physically disconnected from the product delivery line by use of a removable outlet connection (Figure 1, #19-20), since ice cream systems commonly included a probe capable of being disconnected from the fitment of the product storage portion (Figure 1, #10a, 12) as shown by Cocchi et al (‘697), since the substitution of one known element (ie a removable inlet probe #12) for another (ie a removable outlet connection #20) would have yielded predictable results to one of ordinary skill in the art, since Cocchi et al (‘305) already tight the use of different configurations for the recirculation (Figure 1-3), and since a removable and reusable probe would have enabled connection of Cocchi et al (‘305) to use different flavors of product without the need for providing a multiple connecting lines.
It would have been obvious to one of ordinary skill in the art to incorporate the claimed self-closing seal, check valve, fitment, and port into the invention of Cocchi et al (‘305), in view of Cocchi et al (‘697), Duke et al, and D’Agostino, since all are directed to ice cream systems, since Cocchi et al (‘305) already included a product storage portion capable of being physically disconnected from the product delivery line by use of a removable outlet connection (Figure 1, #19-20), since Cocchi et al (‘697) already included a probe capable of being disconnected from the fitment of the product storage portion (Figure 1, #10a, 12), since ice cream systems commonly included a product delivery line which enters the product storage portion at a fitment (Figure 1-3, #9, 12-15) and a one-way check valve to prevent backflow into the product storage portion (Figure 1-3, #14, 28; column 3, line 17) as shown by Duke et al, since ice cream systems commonly included a self-closing valve of resilient material (paragraph 0026) as shown by D’Agostino, and since the claimed valves, fitments, port, and seals would have effectively prevented the ice cream of Cocchi et al (‘305) from back-flowing into the storage portion and/or preventing outside contaminants from entering the system and potentially contaminating the product.
Claims 8-9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘305), in view of Reich et al, Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino, as applied above, and further in view of Dumm [US 2005/0103213A1].
Cocchi et al (‘305), Reich et al, Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino teach the above mentioned components and concepts. Cocchi et al [‘305] also taught heating pasteurization followed by cooling and dispensing of cooled product (paragraph 0078-0089), the heating temperature being 65-85C (paragraph 0079), and recirculating by use of a pump (Figure 1, #15). 
Cocchi et al (‘305) do not explicitly recite heating within 90 minutes (claim 8), and holding the temperature for a second time duration (claim 18). 
Dumm teaches a method for pasteurizing ice cream (paragraph 0063) by heating to 161°F and maintaining that temperature for 15 seconds (paragraph 0081), and cooling to a storage temperature of about 38°F (paragraph 0081). 
It would have been obvious to one of ordinary skill in the art to incorporate the claimed pasteurization parameters into the invention of Cocchi et al (‘305), in view of Dumm, since both are directed to methods of processing ice cream, since Cocchi et al (‘305) already included a pasteurization step (paragraph 0019), since ice cream was commonly pasteurized by heating to 161°F and maintaining that temperature for 15 seonds (paragraph 0081), and cooling to a storage temperature of about 38°F (paragraph 0081) as shown by Dumm; since quickly heating the product of Cocchi et al (‘228)  to the pasteurization temperature would have enabled faster pasteurization and less down time for the ice cream machine, and since proper and sufficient pasteurization of the ice cream of Cocchi et al (’228) would have provided a safer product to the consumer.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [‘305], in view of Togashi et al, Reich et al, Cocchi et al [‘697], Duke et al, and D’Agostino, as applied above, and further in view of Fischer et al [Pat. No. 2,778,202].
Cocchi et al (‘305), Reich et al, Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino teach the above mentioned components and concepts. Cocchi et al (‘305) do not explicitly recite thermal mastic between the conductive heater and cylinder (claim 21). Fischer et al teach a frozen confection system comprising a freezing portion (Figure 1, #15-16), a cooling heat exchanger (Figure 4, #7), a conductive plate (Figure 4, #22), and a thermal mastic between the conductive plate and bottom wall (column 3, line 35). It would have been obvious to one of ordinary skill in the art to incorporate the claimed thermal mastic into the invention of Cocchi et al (‘305), in view of Fischer et al, since all are directed to systems for making frozen confections, since Cocchi et al (‘305) already included a cylinder contacting a heat exchanger (Figure 1, #3, 5), since frozen confections systems commonly used thermal mastic as shown by Fischer et al, since thermal mastic was commonly known in the art to provide improved surface-to-surface heat transfer properties, and since improved thermal properties would have enabled more efficient operations of the system of Cocchi et al (‘305).
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al [‘305], in view of Togashi et al, Reich et al, Cocchi et al [‘697], Duke et al, and D’Agostino, as applied above, and further in view of Schultheis [Pat. No. 6,111,229].
Cocchi et al (‘305), Reich et al, Togashi et al, Cocchi et al [‘697], Duke et al, and D’Agostino teach the above mentioned components and concepts. Cocchi et al (‘305) do not explicitly recite a graphite gasket between the conductive heater and cylinder (claim 22). Schultheis teaches a food preparation system comprising thermally resistant graphite gaskets (Figure 3, #6). It would have been obvious to one of ordinary skill in the art to incorporate the claimed graphite gasket into the invention of Cocchi et al (‘305), in view of Schultheis, since all are directed to systems for making frozen confections, since Cocchi et al (‘305) already included a cylinder contacting a heat exchanger (Figure 1, #3, 5), since food preparation systems commonly used graphite gaskets as shown by Schultheis, since graphite was commonly known to possess high thermal conductivity, and since improved thermal heat transfer would have enabled more efficient operations of the system of Cocchi et al (‘305).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Cocchi et al (‘305), in view of Togashi et al, Reich et al, Cocchi et al (‘697), Duke et al, and D’Agostino, as applied above, and further in view of Black [US 2017/0042178A1].
Cocchi et al (‘305), Togashi et al, Reich et al, Cocchi et al (‘697), Duke et al, and D’Agostino teach the above mentioned components. Cocchi et al (‘305) do not explicitly recite a switch to detect flow (claim 27). Black teaches an ice cream system comprising switches which detect flow of ice cream (Figure 2, #206, 212). It would have been obvious to one of ordinary skill in the art to incorporate the claimed switch into the invention of Cocchi et al (‘305), in view of Black, since both are directed to ice cream systems, since Cocchi et al (‘305) already included a product delivery line, since ice cream systems commonly included switches to detect flow (Figure 2, #206, 212) as shown by Black, and since this would have enabled better control and adjustment of the system of Cocchi et al (‘305).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8-10, 18-19, 21-22, 25-27 have been considered but are moot because the new ground of rejection does not rely on the same references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW E BECKER whose telephone number is (571)272-1396.  The examiner can normally be reached on 8am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DREW E BECKER/Primary Examiner, Art Unit 1792